[a2018rsuawardagreement001.jpg]
{00093170 - 1 } RESTRICTED UNIT AWARD AGREEMENT This Restricted Unit Award
Agreement (the “Agreement”) is entered into as of the 21st day of February,
2018, by and between ONEOK, Inc. (the “Company”) and «Employee_Name» (the
“Grantee”), an employee of the Company or a Subsidiary thereof, pursuant to the
terms of the ONEOK, Inc. Equity Compensation Plan (the “Plan”). 1. Restricted
Unit Award. This Agreement and the Notice of Restricted Unit Award and Agreement
dated February 21, 2018, a copy of which is attached hereto and incorporated
herein by reference, establish the terms and conditions for the Company’s grant
of an Award of «No_of_Restricted_Units» Restricted Units (the “Award”) to the
Grantee pursuant to the Plan. This Agreement, when executed by the Grantee,
constitutes an agreement between the Company and the Grantee. Capitalized terms
not defined in this Agreement shall have the meaning ascribed to them in the
Plan. 2. Restricted Period; Vesting. The Restricted Units granted pursuant to
the Award will vest in accordance with the following terms and conditions: (a)
Grantee’s rights with respect to the Restricted Units shall be restricted during
the period beginning February 21, 2018 (the “Grant Date”), and ending on
February 21, 2021 (the “Restricted Period”). (b) Except as otherwise provided in
this Agreement or under the Plan, the Grantee shall vest in the Restricted Units
granted by this Award (including any Dividend Equivalents, as described below)
at the end of the Restricted Period if the Grantee’s employment by the Company
does not terminate during the Restricted Period. Upon vesting, the Grantee shall
become entitled to one (1) share of the Company’s common stock (“Common Stock”)
for each such Restricted Unit. No fractional shares shall be issued, and any
amount attributable to a fractional share shall instead be paid to the Grantee
in cash. (c) If the Grantee’s employment with the Company terminates prior to
the end of the Restricted Period by reason of (i) voluntary termination other
than Retirement or (ii) involuntary Termination for Cause, the Grantee shall
forfeit all right, title and interest in the Restricted Units and any Common
Stock otherwise payable pursuant to this Agreement. For purposes of this
Agreement, employment with any Subsidiary of the Company shall be treated as
employment with the Company. Likewise, a termination of employment shall not be
deemed to occur by reason of a transfer of employment between the Company and
any Subsidiary. (d) In the event of termination of the Grantee’s employment with
the Company during the Restricted Period by reason of (i) involuntary
termination other than a Termination for Cause, (ii) Retirement, (iii) Total
Disability or (iv) death, then the Grantee shall be partially vested in, and the
Grantee shall be entitled to receive, the percentage of the Restricted Units
which is determined by dividing the number of full months which have elapsed
under the Restricted Period at the time of such event by the number of full
months in the Restricted Period. Exhibit 10.17



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement002.jpg]
{00093170 - 1 } - 2 - Upon the effective date of a Change in Control (as defined
below), the Restricted Period will expire and the Restricted Units will vest
immediately and in full upon such Change in Control. (e) For purposes of this
Agreement, the term “voluntary termination” shall mean that the Grantee had an
opportunity to continue employment with the Company, but did not do so. An
“involuntary termination” shall mean that the Company has ended the Grantee’s
employment without the Grantee having an opportunity to continue employment with
the Company. A “Termination for Cause” of the Grantee’s employment shall mean
that the Company has ended such employment by reason of (i) the Grantee’s
conviction in a court of law of a felony, or any crime or offense involving
misuse or misappropriation of money or property, (ii) the Grantee’s violation of
any covenant, agreement or obligation not to disclose confidential information
regarding the business of the Company, (iii) any violation by the Grantee of any
covenant not to compete with the Company, (iv) any act of dishonesty by the
Grantee which adversely effects the business of the Company, (v) any willful or
intentional act of the Grantee which adversely affects the business of, or
reflects unfavorably on the reputation of the Company, (vi) the Grantee’s use of
alcohol or drugs which interferes with the Grantee’s duties as an employee of
the Company, or (vii) the Grantee’s failure or refusal to perform the specific
directives of the Company’s Board of Directors or officers. “Retirement” shall
mean a voluntary termination of employment with the Company if the Grantee has
both completed five (5) years of service with the Company and attained age fifty
(50). “Total Disability” shall mean that the Grantee is permanently and totally
disabled and unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months and has established such disability
to the extent and in the manner and form as may be required by the Committee.
The term “Change in Control” shall have the meaning provided in the Plan unless
the Award is or becomes subject to Code Section 409A, in which event the term
“Change in Control” shall mean a “change in control event” as defined in
Treasury Regulations Section 1.409A-3(i)(5). 3. Dividend Equivalents. During the
Restricted Period, the Award will be increased by a number of additional
Restricted Units (“Dividend Equivalents”) representing all cash dividends that
would have been paid to the Grantee if one share of Common Stock had been issued
to the Grantee on the Grant Date for each Restricted Unit granted pursuant to
this Agreement. The Dividend Equivalents credited during the Restricted Period
will include fractional shares; provided, however, the shares of Common Stock
actually issued upon vesting of the Dividend Equivalents shall be paid only in
whole shares of Common Stock, and any fractional shares of Common Stock shall be
paid in an amount of cash equal to the Fair Market Value of such fractional
shares of Common Stock. Except as provided above, Dividend Equivalents shall be
subject to the same vesting provisions and other terms and conditions of this
Agreement, and shall be paid on the same date, as the Restricted Units to which
they are attributable. Moreover, references in this Agreement to Restricted
Units shall be deemed to include any Restricted Units attributable to Dividend
Equivalents. 4. Non-Transferability of Restricted Units. (a) Except as provided
below, the Restricted Units may not be sold, assigned, transferred, pledged,
encumbered or otherwise disposed of by Grantee or any other person until



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement003.jpg]
{00093170 - 1 } - 3 - the expiration of the Restricted Period. Any such attempt
shall be wholly ineffective and will result in immediate forfeiture of all such
amounts. (b) Notwithstanding the foregoing, the Grantee may transfer any part or
all rights in the Restricted Units to members of the Grantee’s immediate family,
to one or more trusts for the benefit of such immediate family members or to
partnerships in which such immediate family members are the only partners, in
each case only if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, the Restricted Units shall remain
subject to the terms and conditions of this Agreement. For any such transfer to
be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee, in its
sole discretion; and the Grantee shall furnish to the Committee such information
as it may request with respect to the transferee and the terms and conditions of
any such transfer. For purposes of this Agreement, “immediate family” shall mean
the Grantee’s spouse, children and grandchildren. (c) The Grantee also may
designate a Beneficiary, using the form attached hereto as Exhibit A or such
other form as may be approved by the Committee, to receive any rights of the
Grantee which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee. In the absence of such
designation of a Beneficiary, any such rights shall be deemed to be transferred
to the estate of the Grantee. 5. Distribution of Common Stock. Subject to
Section 13 of this Agreement, the Common Stock or cash the Grantee becomes
entitled to receive upon vesting of any Restricted Units shall be distributed to
the Grantee as soon as practicable after the vesting date for such Restricted
Units, as determined by the Committee in its discretion, but in no event later
than 75 days after the vesting date. The Grantee shall not be permitted,
directly or indirectly, to designate the form of payment or the taxable year in
which any payment is to be made. 6. Administration of Award. The Award shall be
subject to such other rules as the Committee, in its sole discretion, may
determine to be appropriate with respect to administration thereof. This
Agreement shall be subject to discretionary interpretation and construction by
the Committee. Day-to-day authority and responsibility for administration of the
Plan, the Award and this Agreement have been delegated to the Company’s Benefit
Plan Administration Committee and its authorized representatives, and all
actions taken thereby shall be entitled to the same deference as if taken by the
Committee itself. The Grantee shall take all actions and execute and deliver all
documents as may from time to time be requested by the Committee. 7. Tax
Liability and Withholding. The Grantee agrees to pay to the Company any
applicable federal, state or local income, employment, social security, Medicare
or other withholding tax obligation arising in connection with the Award to the
Grantee, which the Company shall determine; and the Company shall have the
right, without the Grantee’s prior approval or direction, to satisfy such
withholding tax by withholding all or any part of the Common Stock that would
otherwise be distributed to the Grantee, with any shares of Common Stock so
withheld to be valued at the Fair Market Value on the date of such withholding.
The Grantee, with the consent of the Company, may satisfy such withholding tax
by transferring cash or Common Stock to the Company, with any shares of Common
Stock so transferred to be valued at the Fair Market Value on the date of such
transfer. Notwithstanding the foregoing, the



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement004.jpg]
{00093170 - 1 } - 4 - ultimate liability for Grantee’s share of all tax
withholding is the Grantee’s responsibility, and the Company makes no
tax-related representations in connection with the grant or vesting of
Restricted Units or the distribution of Common Stock or cash to Grantee. 8.
Adjustment Provisions. If, prior to the expiration of the Restricted Period, any
change is made to the outstanding Common Stock or in the capitalization of the
Company, the Restricted Units granted pursuant to this Award shall be equitably
adjusted or terminated to the extent and in the manner provided under the terms
of the Plan. 9. Clawbacks, Insider Trading and Other Company Policies. The
Grantee acknowledges and agrees that this Award is subject to all applicable
clawback or recoupment, insider trading, share ownership and retention and other
policies that the Company’s Board of Directors may adopt from time to time.
Notwithstanding anything in the Plan or this Agreement to the contrary, all or a
portion of the Award made to the Grantee under this Agreement is subject to
being called for repayment to the Company or reduced in any situation where the
Board of Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to restate all or a portion of its financial statement(s). The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, or arrangement) the amount that would otherwise be awarded or
payable to the Grantee under the Award, the Plan or any other compensatory plan,
program, or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company's otherwise applicable compensation
practices, or (iv) by any combination of the foregoing. The determination
regarding the Grantee’s conduct, and repayment or reduction under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the Grantee and the Company. The Grantee, in consideration of the
grant of the Award, and by the Grantee's execution of this Agreement,
acknowledges the Grantee's understanding of this provision and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Company or Committee to effect its terms with respect to the Grantee, the Award
and/or any other compensation described in this Agreement. 10. Stock Reserved.
The Company shall at all times during the term of the Award reserve and keep
available such number of shares of its Common Stock as will be sufficient to
satisfy the Award issued and granted to Grantee and the terms stated in this
Agreement. It is intended by the Company that the Plan and shares of Common
Stock covered by the Award are to be registered under the Securities Act of
1933, as amended, prior to the grant date; provided, that in the event such
registration is for any reason not effective for such shares, the Grantee agrees
that all shares acquired pursuant to the grant will be acquired for investment
and will not be available for sale or tender to any third party. 11. No Rights
as Shareholder. The issuance and transfer of Common Stock shall be subject to
compliance by the Company and the Grantee with all applicable laws, rules,
regulations and approvals. No shares of Common Stock shall be issued or
transferred unless and



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement005.jpg]
{00093170 - 1 } - 5 - until any then-applicable legal requirements have been
fully met or obtained to the satisfaction of the Company and its counsel. Except
as otherwise provided in this Agreement, the Grantee shall have no rights as a
shareholder of the Company in respect of the Restricted Units or Common Stock
for which the Award is granted. The Grantee shall not be considered a record
owner of shares of Common Stock with respect to the Restricted Units until the
Common Stock is actually distributed to Grantee. 12. Continued Employment;
Employment at Will. In consideration of the Company’s granting the Award as
incentive compensation to Grantee pursuant to this Agreement, the Grantee agrees
to all of the terms of this Agreement and to continue to perform services for
the Company in a satisfactory manner as directed by the Company. Provided,
however, no provision in this Agreement shall confer any right to the Grantee’s
continued employment, limit the right of the Company to terminate the Grantee’s
employment at any time or create any contractual right to receive any future
awards under the Plan. Moreover, unless specifically provided under the terms
thereof, the value of the Award will not be included as compensation or earnings
when calculating the Grantee’s benefits under any employee benefit plan
sponsored by the Company. 13. Code Section 409A. This Award and Agreement are
intended to comply with Code Section 409A or an exemption therefrom and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Code Section 409A.
Notwithstanding any other provision of the Agreement, any distributions or
payments due hereunder that are subject to Code Section 409A may only be made
upon an event and in a manner permitted by Code Section 409A. “Termination of
employment” or words of similar import used in this Agreement shall mean, with
respect to any payments of deferred compensation subject to Code Section 409A, a
“separation from service” as defined in Code Section 409A. Each payment of
compensation under this Agreement, including installment payments, shall be
treated as a separate payment of compensation for purposes of applying Code
Section 409A. Except as permitted under Code Section 409A, Grantee may not,
directly or indirectly, designate the calendar year of settlement, distribution
or payment. To the extent that an Award is or becomes subject to Code Section
409A and Grantee is a Specified Employee (within the meaning of Code Section
409A) who becomes entitled to a distribution on account of a separation from
service, no payment shall be made before the date which is six (6) months after
the date of the Grantee's separation from service or, if earlier, the date of
Grantee’s death (the “Delayed Payment Date”), and the accumulated amounts shall
be distributed or paid in a lump sum payment on the Delayed Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Code Section
409A and shall not be liable for all or any taxes, penalties, interest or other
expenses that may be incurred by the Grantee on account of non-compliance with
Code Section 409A. 14. Entire Agreement; Severability; Conflicts. This Agreement
contains the entire terms of the Award, and may not be changed other than by a
written instrument executed by both parties or an amendment of the Plan. This
Agreement supersedes any prior agreements or understandings, and there are no
other agreements or understandings relating to its subject matter. The
invalidity or unenforceability of any provision of the Plan or this Agreement
shall not affect any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Should there



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement006.jpg]
{00093170 - 1 } - 6 - be any inconsistency between the provisions of this
Agreement and the terms of the Award as stated in the resolutions and records of
the Board of Directors or the Plan, the provisions of such resolutions and
records of the Board of Directors and the Plan shall control. 15. Successors and
Assigns. The Award evidenced by this Agreement shall inure to the benefit of and
be binding upon the heirs, legatees, legal representatives, successors, and
assigns of the parties hereto. The Grantee hereby acknowledges receipt of this
Agreement, the Notice of Restricted Unit Award and Agreement and a copy of the
Plan, and accepts the Award under the terms and conditions stated in this
Agreement, subject to all terms and provisions of the Plan, by signing this
Agreement as of the date indicated. Date «Employee_Name» Grantee



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement007.jpg]
{00093170 - 1 } - 7 - Exhibit A Beneficiary Designation Form I,
_________________________________ (“Plan Participant”), state that I am a
participant in the ONEOK, Inc. Long Term Incentive Plan, the ONEOK, Inc. Equity
Compensation Plan, or any other stock compensation plan sponsored by ONEOK, Inc.
(individually and collectively, the “Plan”), and the holder of one or more Stock
Incentives granted or awarded to me under the Plan. With the understanding that
I may change the following beneficiary designations at any time by furnishing
written notice thereof to the Committee, I hereby designate the following
individuals (or entities) as my beneficiaries to receive any and all benefits
payable to me under the Plan and to exercise all rights, benefits and features
of the Stock Incentives that have been awarded to me under the Plan, in
accordance with the terms of the Plan and any associated award agreement, in the
event of my death as follows: 1. Primary Beneficiary (Beneficiaries) The Primary
Beneficiaries named below shall have first priority to any and all benefits
payable to me under the Plan and to exercise all rights, benefits and features
of the Stock Incentives that have been awarded to me under the Plan, in
accordance with the terms of the Plan and any associated award agreement, in the
event of my death. Name Relationship SSN Percentage of Total If a designated
Primary Beneficiary named dies or ceases to exist prior to receiving the share
designated for such Primary Beneficiary, such share shall be transferred
proportionately to other surviving and existing designated Primary
Beneficiaries. 2. Contingent Beneficiary (or Beneficiaries) The Contingent
Beneficiaries named below, if any, shall receive any benefits provided or
payable to me under the Plan and be entitled to exercise, enjoy and receive all
rights, benefits and features of the Stock Incentives that have been granted or
awarded to me under the Plan in accordance with the Plan and the terms and
provisions of such Stock Incentives in the event of my death if no Primary
Beneficiary named above survives me or exists. Name Relationship SSN Percentage
of Total



--------------------------------------------------------------------------------



 
[a2018rsuawardagreement008.jpg]
{00093170 - 1 } - 8 - 3. Stock Incentives Covered By Beneficiary Designation
This Beneficiary Designation is applicable to and covers the following Stock
Incentives that have been granted or awarded to me under the Plan: (Check one)
_______ All Stock Incentives previously or subsequently granted or awarded to me
under the Plan; or _______ The following Stock Incentives that have been granted
or awarded to me under the Plan: (List Stock Incentives Covered) Stock Incentive
Grant Date Number of Shares of Stock 4. General Terms This instrument does not
modify, extend or increase any rights or benefits otherwise provided for by any
Stock Incentive under the Plan. All terms used in this instrument shall have the
meaning provided for under the Plan, unless otherwise indicated herein. This
instrument is not applicable to Common Stock of ONEOK, Inc. that I have acquired
outright and without any restrictions or limitations under the Plan prior to my
death. This instrument revokes and supersedes any prior designation of a
Beneficiary (or Beneficiaries) made by me with respect to the Stock Incentives
covered by this Beneficiary Designation. IN WITNESS WHEREOF, I have signed this
instrument this day of ____________, __________. Plan Participant
__________________________________ Witness __________________________________
Witness RECEIVED AND ACKNOWLEDGED this ____ day of ________, 20__,
______________________________________ For the Committee



--------------------------------------------------------------------------------



 